 1   LEIGH GODDARD (NV Bar No. 6315)
     LAURA JACOBSEN (NV Bar No. 13699)
 2   McDONALD CARANO LLP
     100 W. Liberty Street, 10th Floor
 3   Reno, Nevada 89501
     Telephone: (775) 788-2000
 4   Facsimile: (775) 788-2020
     lgoddard@mcdonaldcarano.com
 5   ljacobsen@mcdonaldcarano.com
 6   EDWIN K. PRATHER (CA Bar No. 190536)
     SYBIL L. RENICK (CA Bar No. 213149)
 7   (Pro Hac Vice applications forthcoming)
     PRATHER LAW OFFICES
 8   245 Fifth Street, Suite 103
     San Francisco, California 94103
 9   Telephone: 415-881-7774
     Edwin@pratherlawoffices.com
10   Sybil@pratherlawoffices.com
11   Attorneys for Defendant Liang Yu
12
                                  UNITED STATES DISTRICT COURT
13
                                           DISTRICT OF NEVADA
14

15   ZITAN TECHNOLOGIES, LLC, a Nevada
     limited liability company; and GINKGO LLC,       CASE NO.: 3:18-cv-00395-RCJ-WGC
16   a Nevada limited liability company,

                             Plaintiffs,              PROPOSED ORDER GRANTING
17
                                                      PRELIMINARY INJUNCTION
18            v.

19   LIANG YU, an individual,

20                           Defendant.

21            This matter came for hearing on November 13, 2018, on Plaintiffs Zitan Technologies,
22   LLC and Ginkgo LLC/s (collectively, “Plaintiffs” or the “Companies”) Motion for Preliminary
23   Injunction (ECF No. 15). Defendant Liang Yu (“Mr. Yu” or “Defendant”) filed an Opposition to
24   Plaintiffs’ Motion for Preliminary Injunction (ECF No. 26). Plaintiffs filed a reply brief (ECF
25   No. 31). In addition, Plaintiffs filed certain documents appended to Plaintiffs’ unopposed Ex
26   Parte Motion For Leave to File Documents In Support of Plaintiffs’ Motion for Temporary
27   Restraining Order and Preliminary Injunction Under Seal (ECF No. 7), which the Court
28   permitted (ECF No. 35). The Court previously addressed Plaintiffs’ Motion for Temporary

                                                  -1–
     13119-01/2128498.docx
 1   Restraining Order (ECF No. 14), which it denied for the reasons set forth in the Order entered on

 2   October 17, 2018. (ECF No. 35).

 3            Subsequently, the Magistrate Judge entered an Order staying discovery in this action

 4   pending resolution of an arbitration proceeding between Plaintiffs and Defendant (the “Stay

 5   Order”) (ECF No. 43).

 6            The Court heard oral argument from counsel for both parties and issued a Minute Order

 7   granting preliminary injunctive relief on November 13, 2018. (ECF No. 48). The Court did not

 8   hear evidence. This Order follows.

 9   I.       FACTS

10            The facts of this matter are set forth in the Court’s prior Order of October 17, 2018 (ECF

11   No. 35) and incorporated herein by reference.

12   II.      LEGAL STANDARDS

13            A.         Preliminary Injunction

14            Injunctions are extraordinary remedies, never awarded as of right, but based on a balance

15   of competing claims of injury and the effect on each party of awarding or denying the requested

16   injunction. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

17            To obtain preliminary injunctive relief, the Ninth Circuit has established two alternative

18   sets of criteria:

19            Under the traditional test, a plaintiff must show: (1) a strong likelihood of success
              on the merits, (2) the possibility of irreparable injury to plaintiff if preliminary
20            relief is not granted, (3) a balance of hardships favoring the plaintiff, and (4)
              advancement of the public interest (in certain cases). The alternative test requires
21            that a plaintiff demonstrate either a combination of probable success on the merits
              and the possibility of irreparable injury or that serious questions are raised and the
22            balance of hardships tips sharply in his favor.
23   Taylor v. Westly, 488 F.3d 1197, 1200 (9th Cir. 2007). The Supreme Court later ruled, however,

24   that a plaintiff seeking a preliminary injunction must demonstrate that irreparable harm is

25   “likely,” not just possible. Winter v. NRDC, 555 U.S. 7, 19–23 (2008) (rejecting the alternative

26   “sliding scale” test, at least as to the irreparable harm requirement). In Stormans, Inc. v. Selecky,

27   the Ninth Circuit recognized that the “possibility of irreparable injury” test was “definitively

28   refuted” in Winter and that the appropriate standard “requires a party to demonstrate ‘that he is

                                                      -2–
     13119-01/2128498.docx
 1   likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

 2   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

 3   public interest.’” 586 F.3d 1109, 1127 (9th Cir. 2009) (quoting Winter, 555 U.S. at 20) (reversing

 4   a district court’s use of the Court of Appeals’ pre-Winter, “sliding-scale” standard and remanding

 5   for application of the proper standard).

 6            However, the Ninth Circuit later held in Alliance for the Wild Rockies v. Cottrell that

 7   although irreparable harm must be more likely than not, the sliding scale approach remains

 8   viable as to the other requirements, and a plaintiff needn’t be more likely than not to succeed on

 9   the merits, so long as there are “serious questions” on the merits. 632 F.3d 1127, 1134–35 (9th

10   Cir. 2011) (“That is, ‘serious questions going to the merits’ and a balance of hardships that tips

11   sharply towards the plaintiff can support issuance of a preliminary injunction, . . . [if] the

12   plaintiff also shows that there is a likelihood of irreparable injury and that the injunction is in the

13   public interest.”). Cottrell presents some difficulty in light of Winter and Stormans. To the extent

14   Cottrell’s interpretation of Winter is inconsistent with Stormans, Stormans should control. See

15   Miller v. Gammie, 335 F.3d 889, 899 (9th Cir. 2003) (en banc) (discussing the standards for

16   determining controlling authority).

17            The Supreme Court stated in Winter that “[a] plaintiff seeking a preliminary injunction

18   must establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm

19   in the absence of preliminary relief, that the balance of equities tips in his favor, and that an

20   injunction is in the public interest.” Winter, 555 U.S. at 20. As a matter of grammar, the Supreme

21   Court has laid out four conjunctive tests, not a four-factor balancing test, using the word “likely”

22   to modify the success-on-the-merits test in exactly the same way as the irreparable-harm test. In

23   finding the “possibility” of irreparable harm to be insufficient, the Winter Court itself

24   emphasized (with italics) the fact that the word “likely” modifies the irreparable-harm prong. Id.

25   at 22. The word “likely” modifies the success-on-the-merits prong in a textually identical way.

26   Id. at 20. Therefore, to satisfy Winter, a movant must show that he is likely to succeed on the

27   merits and suffer irreparable harm.

28   ///

                                                      -3–
     13119-01/2128498.docx
 1            Regarding the irreparable-harm test, Winter is clear that the word “likely” means what it

 2   normally means, i.e., more probable than not. There is tension in the case law, however, as to the

 3   meaning of likely as applied to the success-on-the-merits test. Black’s Law Dictionary defines

 4   the “likelihood-of-success-on-the-merits test” as “[t]he rule that a litigant who seeks [preliminary

 5   relief] must show a reasonable probability of success . . . .” Black’s Law Dictionary 1069 (10th

 6   ed. 2014). A Ninth Circuit case predating Cottrell that used the “serious questions on the merits

 7   standard” as an alternative to a “probability of success on the merits” defined serious question as

 8   a “fair chance of success on the merits.” Republic of the Philippines v. Marcos, 862 F.2d 1355,

 9   1362 (9th Cir. 1985). The Ninth Circuit has reiterated the “fair chance” language since Cottrell.

10   See, e.g., Arc of Cal. v. Douglas, 757 F.3d 975, 993 (9th Cir. 2014).

11            B.        Adverse Inference

12            Furthermore, this Court has “inherent discretionary power to make appropriate

13   evidentiary rulings in response to the destruction or spoliation of relevant evidence.” Glover v.

14   BIC Corp., 6 F.3d 1318, 1329 (9th Cir. 1993). A finding of “bad faith” is not a prerequisite to an

15   adverse inference instruction. Id. To determine whether spoliation has occurred, the Court

16   applies a three-part test:

17            “(1) that the party having control over the evidence had an obligation to preserve
              it at the time it was destroyed; (2) that the records were destroyed with a culpable
18            state of mind; and (3) that the evidence was relevant to the party’s claim or
              defense such that a reasonable trier of fact could find that it would support that
19            claim or defense.”
20   Fowler v. Wal-Mart Stores, Inc., Case No. 2:16-CV-450 JCM (GWF), 2017 WL 3174915, at *3

21   (D. Nev. July 26, 2017) (quoting Apple Inc. v. Samsung Elecs. Co., 888 F. Supp. 2d 976, 989

22   (N.D. Cal. 2012)).

23   III.     DISCUSSION

24            The Court, having duly considered Plaintiffs’ Motion for Preliminary Injunction, the

25   declarations and exhibits submitted therewith, Defendant’s Opposition to Plaintiffs’ Motion for

26   Preliminary Injunction, the declarations and exhibits submitted therewith, the pleadings and

27   records on file herein, and having received the oral argument of counsel presented to this Court,

28   ///

                                                     -4–
     13119-01/2128498.docx
 1   hereby makes the following preliminary findings and conclusions pursuant to Federal Rule of

 2   Civil Procedure 65(d).

 3            A.        FINDINGS OF FACT.

 4            1.        Plaintiffs have preliminarily demonstrated that Exhibits A-1 through A-20 to the

 5   Declaration of Changchun Shi in Support of Plaintiffs’ Motion for Temporary Restraining

 6   Order      and     Preliminary    Injunction    (ECF    No.   15-1)   contain   trade   secrets   and

 7   confidential/proprietary information (“Plaintiffs’ Confidential Assets”) as defined by the

 8   Defend Trade Secrets Act (“DTSA”) 18 U.S.C. § 1839(3) and Nevada’s Uniform Trade Secrets

 9   Act (“UTSA”), NRS § 600A.030(5).

10            2.        Defendant     signed   the   Zitan   Confidentiality   Agreement,    Data   Policy,

11   Communication Policy, and Termination Letter. (ECF Nos. 7-1, 7-2, 7-3 and 7-4).

12            3.        Collectively, the Zitan Confidentiality Agreement, Data Policy, Communication

13   Policy, and Termination Letter specifically address the duties and obligations that Defendant

14   owed to Plaintiffs with regard to the protection and confidentiality of Plaintiffs’ Confidential

15   Assets. Specifically, the Communication Policy prohibited Defendant from, among other things,

16   acquiring Plaintiffs’ Confidential Assets from Plaintiffs’ servers and moving same onto

17   Defendant’s devices without Plaintiffs’ explicit prior approval.

18            4.        Plaintiffs have demonstrated that Defendant, while employed by Zitan,

19   downloaded 114 files from Zitan’s cloud-based account, although it is disputed as to whether

20   the download was for business purposes. Nevertheless, the record indicates that files were

21   downloaded on March 23, 2018 were transferred to Defendant’s personal computer. Plaintiffs

22   have also demonstrated that, on this same date, Defendant deleted at least 26 files from another

23   of Zitan’s cloud-based accounts, although Defendant presented evidence that the files were

24   merely duplicative files already maintained in Zitan’s servers.

25            5.        Defendant has admitted that he immediately deleted the files downloaded to his

26   personal laptop computer.

27            6.        Defendant also admitted that, following receipt of Plaintiffs’ May 3, 2018 letter

28   instructing him to preserve all documents, electronically stored information, data and metadata,

                                                        -5–
     13119-01/2128498.docx
 1   he instead destroyed and discarded his personal laptop’s hard drive. Defendant contends that he

 2   did so to ensure that he no longer maintained possession of Plaintiffs’ information.

 3            8.        There is no evidence in the record as to the current location of the destroyed hard

 4   drive. The Court makes an adverse inference, as noted below, that Defendant may still possess

 5   the documents downloaded to his personal laptop on March 23, 2018.

 6            9.        Defendant will suffer no harm by entry of an injunction.

 7            B.        CONCLUSIONS OF LAW.

 8            1.        Intellectual property assets such as Plaintiffs’ Confidential Assets are worthy of

 9   protection through injunctive relief.

10            Public disclosure of a trade secret destroys the information’s status as a trade
              secret. This harms the trade secret owner by both depriving him of a property
11            interest . . . and by allowing his competitors to reproduce his work without an
              equivalent investment of time and money. Disclosure of non-trade secret
12            confidential information is similarly recognized as a serious harm.
13   Saini v. Int’l Game Tech., 434 F.Supp.2d 913, 919 (D. Nev. 2006).

14            2.        Both the DTSA and UTSA define “misappropriation” as “acquisition of a trade

15   secret of another by a person who knows or has reason to know that the trade secret was acquired

16   by improper means” or “disclosure or use of a trade secret of another without express or implied

17   consent” in specified circumstances. 18 U.S.C. § 1839(5)(A); NRS § 600A.030.

18            3.        Zitan has preliminarily demonstrated that the Confidentiality Agreement, Data

19   Policy, Communication Policy, and Termination Letter, (ECF No. 7-1), are valid and existing

20   contracts. Plaintiffs have preliminarily demonstrated that Defendant likely breached the

21   Communication Policy. Plaintiffs have also demonstrated that they may suffer damage as a

22   result of said breaches. Saini, 434 F.Supp.2d at 919-20.

23            4.        This Court may issue a preliminary injunction pursuant to Federal Rule of Civil

24   Procedure 65. In order to obtain a preliminary injunction, Plaintiffs are required to show: (a) a

25   likelihood of success on the merits; (b) a likelihood of irreparable harm in the absence of such

26   relief; (c) that the balance of equities tips in favor of Plaintiffs; and (d) the issuance of such an

27   order is in the public interest. Winter, 555 U.S. at 20; Adidas America, 800 F.3d at 753.

28   ///

                                                        -6–
     13119-01/2128498.docx
 1            5.        Plaintiffs are likely to succeed on the merits of their claims under the DTSA (18

 2   U.S.C. § 1836) and the UTSA ((NRS § 600A.010, et seq.), and breach of the Communications

 3   Policy

 4            6.         There is no evidence in the record that Defendant actually possesses Plaintiffs’

 5   Confidential Assets. However, this Court makes an adverse inference based on Defendant’s

 6   destruction of the hard drive to his personal computer after he was instructed to preserve all

 7   potentially relevant electronically stored information, documents, data and metadata, including

 8   his personal devices. Glover, 6 F.3d at 1319. Consistent with the test set forth in Fowler, this

 9   Court concludes that: (a) Defendant had control over the hard drive to his personal computer, and

10   had an obligation to preserve it at the time he purportedly destroyed it; (b) Defendant destroyed

11   the hard drive with a “culpable state of mind” – that is, with knowledge that he was under an

12   expectation of preservation; and (3) the hard drive was (and is) relevant to Plaintiffs’ claims

13   alleged in this action. Further, Defendant has not provided this Court with any evidence as to

14   where or how the hard drive was destroyed, or produced any evidence of its destruction. Thus,

15   the Court makes an adverse inference that Defendant’s alleged destruction of his hard drive

16   supports a conclusion that Plaintiffs are likely to suffer irreparable harm absent entry of

17   preliminary injunctive relief as there is a risk to Plaintiffs that Defendant has the potential to

18   cause damage to the Plaintiffs should he possess any of Plaintiffs’ trade secrets or confidential

19   information. Leon, 464 F.3d at 958; Fowler, 2017 WL 3174915, at *3.

20            7.        Plaintiffs are likely to suffer irreparable injury to their business advantages if

21   Defendant uses and/or discloses to third parties Plaintiffs’ Confidential Assets. Defendant’s

22   possible continuing possession of Plaintiffs’ Confidential Assets, given Defendant’s destruction

23   of evidence, shows that Plaintiffs may suffer irreparable injury. Allowing Defendant to continue

24   in possible possession of Plaintiffs’ Confidential Assets exposes Plaintiffs to possible irreparable

25   damage. Prot. Techs., Inc. v. Ribler, No. 3:17-cv-00144-LRH-WGC, 2017 WL 923912, at *2 (D.

26   Nev. Mar. 8, 2017); United Capital Fin. Advisers, Inc. v. Capital Insight Partners, LLC, No.

27   2:12-CV-0300-LRH-PAL, 2012 WL 1079329, at *3 (D. Nev. Mar. 30, 2012).

28   ///

                                                       -7–
     13119-01/2128498.docx
 1            8.        The balance of the hardships tips in favor of Plaintiffs because issuance of this

 2   preliminary injunction causes no harm to Defendant but merely prevents Defendant from

 3   exploiting Plaintiffs’ trade secrets and proprietary information and data for his own benefit, or

 4   the benefit of third parties if Defendant were to actually possess the Confidential Assets.

 5   Denying the requested preliminary injunction outweighs the harm to the legitimate interests of

 6   Defendant from granting such relief. Granting this preliminary injunction simply places

 7   Defendant “in the position [he] would have occupied if the breach of confidence had not

 8   occurred […].” Winston Res. Corp. v. Minn. Mining & Mfg., 350 F.2d 134, 142 (9th Cir. 1965).

 9            9.        Entry of a preliminary injunction serves the public interest in protecting trade

10   secrets and proprietary information and data, as set forth in both the DTSA and the UTSA. See

11   Prot. Techs., Inc., 2017 WL 923912, at *3.

12            10.       This Court may enjoin any “actual or threatened misappropriation” and, in

13   appropriate circumstances, take “affirmative acts to protect a trade secret.” 18 U.S.C. §

14   1836(a)(3); NRS § 600A.040.

15            11.       A bond of $100.00 is reasonable and adequate under the circumstances.

16            IT IS HEREBY ORDERED that Plaintiffs’ Motion for Preliminary Injunction (ECF No.

17   15) is GRANTED. Defendant Liang Yu, and any other persons or entities acting in active

18   concert or participation with, for, by, through, under, or in association with him are preliminary

19   enjoined from:

20            1.        possessing, using, exploiting, disclosing or disseminating Plaintiffs’ trade secrets

21                      and proprietary information and data, including, without limitation, trading and

22                      business strategies, real-time reporting, post-trade analysis, and technologies,

23                      which are built on unique trading algorithms, mathematical models, predictive

24                      signals,   computer        code,   infrastructure    design,    and    other    related

25                      proprietary/confidential     information    and     data   (collectively,   “Plaintiffs’

26                      Confidential Information”).

27            2.        utilizing Plaintiffs’ Confidential Information for the benefit of Defendant and/or

28                      any third party; and

                                                           -8–
     13119-01/2128498.docx
 1            3.        engaging in any destruction, deletion, purging, scrubbing or other form of

 2                      spoliation of any and all data on or accessible through Defendant’s electronic

 3                      devices and his third-party electronic accounts for storing information.

 4            IT IS FURTHER ORDERED that Defendant shall:

 5            1.        Within five (5) days of the entry of this Order, make each one of his electronic

 6                      devices and his third-party electronic accounts for storing information available

 7                      for an independent forensic examination by Plaintiffs, subject to the terms and

 8                      conditions of the protective order and forensic search protocol entered in the

 9                      related arbitration; and

10            2.        Within five (5) days of the entry of this Order, make each one of the mirrors or

11                      replications of Defendant’s electronic devices and his third-party electronic

12                      accounts, presently in the possession of Setec Technologies, Inc., available for an

13                      independent forensic examination by Plaintiffs, subject to the terms and

14                      conditions of the protective order and forensic search protocol entered in the

15                      related arbitration.

16            IT IS FURTHER ORDERED that the Stay Order (ECF No. 43) is hereby vacated in part

17   and only for the limited purposes of permitting Plaintiffs to effectuate the discovery set forth

18   above regarding examination of Defendant’s electronic devices, third-party electronic accounts

19   for storing information, and the mirrors or replications of Defendant’s electronic devices and his

20   third-party electronic accounts presently in the possession of Setec Technologies, Inc. In all

21   other respects, discovery shall be and remain stayed pursuant to the Stay Order.

22            IT IS FURTHER ORDERED that the Preliminary Injunction is effective upon Plaintiffs

23   posting a bond in the sum of One Hundred Dollars and No Cents ($100.00).

24                                                            IT IS SO ORDERED:

25

26
                                                              UNITED STATES DISTRICT JUDGE
27
28                                                            DATED: January 3, 2019

                                                        -9–
     13119-01/2128498.docx
